              Case 2:19-bk-50725-MPP                             Doc 4 Filed 04/03/19 Entered 04/03/19 15:31:56                           Desc
                                                                 Main Document    Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Nathaniel Wayne Booker
                          First Name                        Middle Name              Last Name

 Debtor 2                 Norma Sue Booker
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Southern Finance                                     Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       2004 Ford F250 365,000 miles                       Reaffirmation Agreement.
    property             Tag # 7D3 8T8                                      Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:19-bk-50725-MPP                               Doc 4 Filed 04/03/19 Entered 04/03/19 15:31:56                     Desc
                                                                 Main Document    Page 2 of 3

 Debtor 1      Nathaniel Wayne Booker
 Debtor 2      Norma Sue Booker                                                                      Case number (if known)


 Description of leased                                                                                                        No
 Property:
                                                                                                                              Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Nathaniel Wayne Booker                                                   X /s/ Norma Sue Booker
       Nathaniel Wayne Booker                                                          Norma Sue Booker
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        April 3, 2019                                                    Date    April 3, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-50725-MPP                               Doc 4 Filed 04/03/19 Entered 04/03/19 15:31:56           Desc
                                                                 Main Document    Page 3 of 3

                                                               United States Bankruptcy Court
                                                                      Eastern District of Tennessee
            Nathaniel Wayne Booker
 In re      Norma Sue Booker                                                                             Case No.
                                                                                   Debtor(s)             Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on April 3, 2019, a copy of Chapter 7 Individual Debtors Statement of Intention                   was served by
regular United States mail to all creditors listed below and electronically to the Trustee.


 Southern Finance
 1200 Snapps Ferry Road
 Greeneville TN 37745-0000




                                                                                /s/ Cynthia A. Tannert
                                                                                Cynthia A. Tannert 021717
                                                                                Cynthia A. Tannert
                                                                                P.O. Box 743
                                                                                Greeneville, TN 37744
                                                                                423-787-0030Fax:423-787-0034
                                                                                cynthiatannert@gmail.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
